Citation Nr: 1455389	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to June 1972.  He also had multiple periods of active duty in the Air Force Reserves between August 1986 and July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2012 Board Remand is included in the Duties to Notify and Assist section below.  

The Board also remanded the issue of service connection for a psychiatric disability, claimed as depression, in the August 2012 Board Remand.  In a February 2013 rating decision, the AMC fully granted service connection for an anxiety disorder with depressive disorder; therefore, that issue is not in appellate status, and is not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire increased rating period on appeal, audiometric testing has revealed, at worst, Level I hearing acuity in the service-connected left ear, with speech recognition from 92 to 96 percent, and does not show deafness in the non-service-connected right ear.  

CONCLUSION OF LAW

For the entire increased rating period, the criteria for a compensable rating for left ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided notice in June 2007, prior to the adjudication of the claim in October 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The June 2007 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, private audiology records, and lay statements.

VA further satisfied its duty to obtain a medical examination or opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in September 2007, September 2008, and April 2013 (pursuant to the August 2012 Board Remand).  These examinations are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.

The Veteran also submitted August 2007 and March 2008 private audiograms.  The private audiograms include audiometric data and the March 2008 audiogram also includes speech recognition scores.  The pure tone numerical ratings were listed in the reports in graph format.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The August 2007 and March 2008 private audiogram reports will be considered for rating purposes and are sufficient for deciding the increased rating appeal.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis of an Increased Rating for Service-Connected Left Ear Hearing Loss

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran is seeking a compensable rating for left ear hearing loss for the increased rating period on appeal.  He contends that he must wear hearing aids to hear and that the left ear hearing loss has gotten progressively worse.

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In a March 1995 rating decision, service connection was established for left ear hearing loss with a noncompensable (i.e., 0 percent) rating effective August 29, 1994.  Service connection for right ear hearing loss has not been established at this time; therefore, because the evidence does not show complete deafness in the non-service-connected right ear, the right ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).

The relevant evidence for this claim consists of the Veteran's lay statements, the VA examination reports dated in September 2007, September 2008, and April 2013, VA treatment records, and private treatment reports.  VA treatment reports note the Veteran's audiology treatment, but do not include detailed information relevant to the left ear hearing rating analysis under the applicable rating criteria of audiometric and speech recognition test scores.  The VA examination reports include more specifically measured, audiometric test scores and speech recognition test scores; therefore, the VA and private examination test results are more probative evidence for rating left ear hearing loss than general lay statements regarding difficulty hearing.  Private audiology records also reflect audiometric test scores that the Board has relied on in this rating decision, as well as speech recognition test scores that Board has considered in rating (to determine whether a higher rating would be warranted if such test scores reflected Maryland CNC testing or whether the duty to assist required requesting clarification from the private examiner as to whether the Maryland CNC test was used for speech recognition testing). 

For the entire increased rating period on appeal, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable rating for left ear hearing loss is not warranted for any period.  The Veteran underwent a VA audiology evaluation in September 2007.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
30
25
26
LEFT
30
40
40
55
41

Speech audiometry in September 2007 revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the September 2007 audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 41 decibels and speech discrimination score of 96 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under Diagnostic Code 6100, a zero (0) percent disability rating is warranted for the level of hearing impairment demonstrated at the September 2007 audiology examination.  38 C.F.R. § 4.85.  

The September 2008 VA examination pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
25
20
23
LEFT
30
45
45
55
44

Speech audiometry in September 2008 revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the September 2008 audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 44 decibels and speech discrimination score of 92 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under Diagnostic Code 6100, a zero (0) percent disability rating is warranted for the level of hearing impairment demonstrated at the September 2008 audiology examination.  38 C.F.R. § 4.85.  

The April 2013 VA examination pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
35
40
31
LEFT
30
45
40
50
41

Speech audiometry in April 2013 revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the April 2013 audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 41 decibels and speech discrimination score of 96 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under Diagnostic Code 6100, a zero (0) percent disability rating is warranted for the level of hearing impairment demonstrated at the April 2013 audiology examination.  38 C.F.R. § 4.85.  

The Veteran underwent private audiometric testing in August 2007 and March 2008.  The August 2007 and March 2008 private audiometric results do not include the puretone threshold, in decibels, of the 3000 Hz level, bilaterally; therefore, complete audiometric data, including puretone averages, is not available for the ears, bilaterally.  Nevertheless, the Board has considered the audiometric test scores in the remaining puretone thresholds that are available to see if, in the context of all the other findings in this case, a higher rating is warranted. 

While the private audiometric examinations in this report do not include the puretone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.  

It is unclear whether the documented speech discrimination percentages in March 2008 were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating and, if so, would also warrant further assistance to determine from the private audiology examiners which type of speech discrimination testing was used (see Savage at 249); however, the Board finds that even the lowest speech discrimination results (100 percent in the right ear and 96 percent in the left ear) would not warrant a compensable rating for left ear hearing loss for any period.  


The August 2007 private audiogram records pure tone thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
40
N/A
35
N/A
LEFT
35
45
N/A
55
N/A

The March 2008 private audiogram records pure tone thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
35
N/A
35
N/A
LEFT
30
45
N/A
50
N/A

Speech recognition scores in March 2008 were measured at 100 percent in the right ear and 96 percent in the left ear, although it is unclear whether the documented speech discrimination percentages were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  

Even if the Board were to assume that the March 2008 private audiology examination included speech discrimination percentages using Maryland CNC testing, these results would not warrant a compensable rating as a Roman numeral I is designated for the left ear from Table VI of 38 C.F.R. § 4.85.  The intersection point for the left ear at Roman numeral I (the poorer ear) and for the right ear (the better ear) under Table VII shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply during this appeal period as the audiometric results of the VA audiometric examinations and the private audiology examinations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.

In this case, the Veteran has reported the effects of his hearing loss on daily functioning.  Specifically, the Veteran has difficulty understanding speech with background noise; however, he can understand very well normal conversational speech with hearing aid use.  This description of his hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  The VA examination reports of record include thorough hearing examinations.  While the Veteran has reported difficulty with understanding speech with background noise, which he reports has impacted social functioning, the percentage, bilaterally, of speech recognition reflects high speech discrimination ability.  

As such, the evidence of record supports the conclusion that the Veteran is not entitled to compensable compensation during any time within the increased rating period on appeal.  For these reasons, the Board finds that an increased (or compensable) rating for left ear hearing loss is not warranted for any period on appeal.  Because the preponderance of the evidence is against the appeal of a compensable rating for left ear hearing loss, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected left ear hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the April 2013 VA examination report addressed the functional effects caused by the Veteran's left ear hearing loss disability, noting general complaints of difficulty understanding speech with background noise.  The April 2013 VA examiner also noted that the Veteran can understand speech at conversational levels very well with the use of hearing aids.  Although the effects of the hearing loss were significant, the April 2013 VA examiner indicated that the hearing loss did not preclude gainful employment.

The schedular criteria are adequate to rate the Veteran's left ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected left ear hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left ear hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the 

schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the entire increased rating period, a compensable rating for left ear hearing loss is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


